DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12-16, 18-22 are withdrawn.
Claims 1, 6, 9 and 17 are amended.

Claim Rejections - 35 USC § 112
The rejection of claim 1 under 35 U.S.C. 112 (b) is withdrawn..


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2016/0005352) in view of Shim et al (US Pub 2016/0209944) and Han (US Pub 2016/0195990).

Kim discloses a touch sensor having a plurality of row conductors on a first row layer and a plurality of column conductors on a first column layer (see fig. 2; discloses plurality of row electrodes 220 and plurality of column electrodes 230; par 0030; discloses plurality of electrodes 220 and 230 may include a first electrode 220 extended in an X axis direction and a second electrode 230 extended in a Y axis direction. The first electrodes 220 and the second electrodes 230 may be provided on both surfaces of the substrate 210), the path of each of the row conductors and the path of each of the column conductors being oriented such that a touch event proximate to a touch surface causes a change in coupling between at least one of the plurality of row conductors and at least one of the plurality of column conductors (see par 0032; discloses capacitance may be used to determine that a touch has occurred, depending on changes in capacitance generated in points of intersection between the first electrodes 220 and the second electrodes 230), each of the plurality of column conductors being associated with a column receiver adapted to receive signals present on its associated column conductor (see fig. 4; sensing circuit 320; par 0042-0043; discloses The sensing circuit unit 320 may detect respective levels of capacitance of the node capacitors C11 to Cmn from the plurality of second electrodes 230. The sensing circuit unit 320 may include a plurality of C-V converting circuits 325. The plurality of C-V converting circuits 325 may convert respective levels of capacitance of the node capacitors C11 to Cmn into voltage signals to output analog signals), 
Kim doesn’t expressly disclose the touch sensor comprising: a second plurality of row conductors on a second row layer, each of the second plurality of row conductors being associated with a row receiver adapted to receive signals present on its associated row conductor; and processor adapted to determine a measurement for each of a plurality of unique orthogonal signals in a signal received by each row receiver and each column receiver;
In the same field of endeavor, Shim discloses a touch detection system (see par 0002); Shim discloses the touch sensor comprising: a second plurality of row conductors on a second row layer (see fig. 4; layer 110; see par 0109; discloses The receiver 110'' may include a plurality of antenna loops and a plurality of electrodes. For example, the receiver 110'' may include two layers 110 and 110' overlapping each other. The plurality of antenna loops may be disposed in one layer and the plurality of electrodes may be disposed in the other layer. In this example, the receiver 110'' has been illustrated with the antenna loop being disposed in an upper layer and the plurality of electrodes being disposed in a lower layer. However, the receiver 110'' may be implemented that the arrangement order of two layers may be changed), each of the second plurality of row conductors being associated with a row receiver adapted to receive signals present on its associated row conductor (see par 0116; discloses The detector 120 may detect response signals each antenna loop and each electrode in the receiver 110''. For example, the detector 120 may sequentially detect response signals all the antenna loops and all the electrodes in one channel units); and processor adapted to determine a measurement for each of a plurality of unique orthogonal signals in a see par 0117; discloses The detector 120 may variously perform signal-processing on the received response signals. For example, the detector 120 may amplify each response signal using an amplifier. The detector 120 may perform signal processing for extracting only information within a preset frequency from the received response signal; see par 0014; discloses controller may identify respective objects of the plurality of objects based on a different frequency band corresponding to each of the plurality of objects);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kim to include a layer of antenna loops with the touch electrodes and sequentially scan touch electrodes and antenna loops detecting the signal comprising different frequency bands as disclosed by Shim in order to achieve an input device that is capable of multiple different input objects such as passive and active stylus;
Kim as modified by Shim don’t expressly disclose drive signal circuitry adapted to transmit a plurality of frequency orthogonal signal on the plurality of row conductors, wherein each of the plurality of frequency orthogonal signals are orthogonal to each other of the plurality of frequency orthogonal signals simultaneously transmitted during each measurement period and processor adapted to determine measurement for each of a plurality of unique frequency orthogonal signals in a signal received by each column receiver;
In the same field of endeavor, Han discloses a touch sensing system, and touch sensing method thereof (see par 0002); Han discloses drive signal circuitry adapted to  (see par 0049; discloses touch panel operation module 120 may generate a driving signal for simultaneous multi-channel driving or multi-channel sensing of the touch panel 113 and may provide the driving signal to the touch panel 113. For example, the touch panel operation module 120 may generate the driving signal in which orthogonal codes are distributed and assigned to sub-carriers configured with a plurality of frequencies being orthogonal each other) and processor adapted to determine measurement for each of a plurality of unique frequency orthogonal signals in a signal received by each column receiver; (see par 0053; discloses the control module 121 may control the supply of driving signals (or transmission signals or transmission channel signals) of the transmission module 123 and may analyze received signals (or sensor signals or receiving channel signals) which the receiving module 125 receives; see par 0059; );
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kim as modified by Shim to simultaneously drive the plurality of row conductors using a plurality of frequency orthogonal signals and simultaneously analyze the plurality of received signals as disclosed by Han in order to improve the sensing speed of the touchpanel.


With respect to claim 2, Kim as modified by Shim and Han further discloses comprising: manifold formed from the first row layer, the first column layer and the second row layer (see fig. 1; par 0024; discloses an electronic apparatus 100 according to the present exemplary embodiment may include a display device 110 for displaying an image and a touchscreen device (not illustrated in FIG. 1) formed integrally with the display device 110).

With respect to claim 3, Kim as modified by Shim and Han further discloses wherein the first row layer and the first column layer are disposed on opposite sides of a common substrate (see fig. 3; discloses the electrodes 220 and electrodes 230 are formed on the opposite sides of substrate 210).

With respect to claim 4, Kim as modified by Shim and Han further discloses wherein the manifold has a surface adapted to conform to a surface of at least a portion of an object having a shape (see par 0024; discloses a touchscreen device (not illustrated in FIG. 1) formed integrally with the display device 110;).

With respect to claim 5, Kim as modified by Shim and Han further discloses wherein a plurality of the column receivers and a plurality of the row receivers are part of one integrated circuit (see fig. 4; unit 300; par 0038; discloses the driving circuit unit 310, the sensing circuit unit 320, the signal converting unit 330, and the calculating unit 340 may be provided in a single integrated circuit (IC).).

Claim 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2016/0005352) in view of Bertrand (US Pub 2015/0077391) and Han (US Pub 2016/0195990).

With respect to claim 6, Kim discloses a touch sensor having a plurality of row conductors and a plurality of column conductors (see fig. 2; discloses plurality of row electrodes 220 and plurality of column electrodes 230; par 0030; discloses plurality of electrodes 220 and 230 may include a first electrode 220 extended in an X axis direction and a second electrode 230 extended in a Y axis direction. The first electrodes 220 and the second electrodes 230 may be provided on both surfaces of the substrate 210), the path of each of the plurality of row conductors and the path of each of the plurality of column conductors being oriented such that a touch event proximate to the touch sensor causes a change in coupling between at least one of the row conductors and at least one of the column conductors (see par 0032; discloses capacitance may be used to determine that a touch has occurred, depending on changes in capacitance generated in points of intersection between the first electrodes 220 and the second electrodes 230), each of the plurality of column conductors being associated with a column receiver adapted to receive signals present on its associated column conductor (see fig. 4; sensing circuit 320; par 0042-0043; discloses the sensing circuit unit 320 may detect respective levels of capacitance of the node capacitors C11 to Cmn from the plurality of second electrodes 230. The sensing circuit unit 320 may include a plurality of C-V converting circuits 325. The plurality of C-V converting circuits 325 may convert respective levels of capacitance of the node capacitors C11 to Cmn into voltage signals to output analog signals), 
Kim doesn’t expressly disclose the touch sensor comprising: a plurality of antennas interleaved between the row conductors and the column conductors, each of the plurality of antennas being associated with an antenna receiver adapted to receive signals present on its associated antenna;
In the same field of endeavor, Bertrand discloses a touch detection system (see abstract); Shim discloses the touch sensor comprising: a plurality of antennas interleaved between the row conductors and the column conductors (see fig. 5; discloses plurality of projector electrodes 40 are disposed between the x electrodes and Y electrodes), each of the plurality of antennas being associated with an antenna receiver adapted to receive signals present on its associated antenna (see par 0039; discloses circuit 34 may be electrically coupled to the projector electrodes 40 via pathway electrodes 44. There may be a unique pathway electrode 44 to each of the projector electrodes 40);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kim to include plurality of projection electrodes disposed in the touch panel between row electrodes and column electrodes of the touch panel as disclosed by Bertrand in order to additionally detect the external objects from a certain distance away from the touch panel;
Kim as modified by Bertrand don’t expressly disclose drive signal circuitry adapted to transmit a plurality of frequency orthogonal signal on the plurality of row conductors, wherein each of the plurality of frequency orthogonal signals are orthogonal to each other of the plurality of frequency orthogonal signals simultaneously transmitted during each measurement period;
In the same field of endeavor, Han discloses a touch sensing system, and touch sensing method thereof (see par 0002); Han discloses drive signal circuitry adapted to transmit a plurality of frequency orthogonal signal on the plurality of row conductors, wherein each of the plurality of frequency orthogonal signals are orthogonal to each other of the plurality of frequency orthogonal signals simultaneously transmitted during each measurement period (see par 0049; discloses touch panel operation module 120 may generate a driving signal for simultaneous multi-channel driving or multi-channel sensing of the touch panel 113 and may provide the driving signal to the touch panel 113. For example, the touch panel operation module 120 may generate the driving signal in which orthogonal codes are distributed and assigned to sub-carriers configured with a plurality of frequencies being orthogonal each other); 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kim as modified to simultaneously drive the plurality of row conductors using a plurality of frequency orthogonal signals and simultaneously analyze the plurality of received signals as disclosed by Han in order to improve the sensing speed of the touchpanel.
Kim as modified by Bertrand and Han further discloses comprising; a processor adapted to determine a measurement for each of a plurality of unique orthogonal signals in a signal received by each antenna receiver and each column receiver (see Han’s reference; par 0059; discloses the receiving module 125 may simultaneously process driving signals by differentiating signals, for a transmission channel, using a unique code included in the received signal);

With respect to claim 8, Kim and modified by Bertrand and Han further discloses comprising a plurality of signal injection conductors interleaved between the row conductors and the column conductors (see Bertrand’s reference par 0039; discloses circuit 34 may be electrically coupled to the projector electrodes 40 via pathway electrodes 44. There may be a unique pathway electrode 44 to each of the projector electrodes 40, or the pathway may be shared.).

With respect to claim 9, Kim as modified by Bertrand and Han further discloses comprising second drive signal circuitry adapted to transmit at least one additional frequency orthogonal signal to at least one of the plurality of antennas, the at least one additional frequency orthogonal signal being frequency orthogonal to each of the plurality of frequency orthogonal signals (see Han’s reference; see par 0049; discloses touch panel operation module 120 may generate a driving signal for simultaneous multi-channel driving or multi-channel sensing of the touch panel 113 and may provide the driving signal to the touch panel 113. For example, the touch panel operation module 120 may generate the driving signal in which orthogonal codes are distributed and assigned to sub-carriers configured with a plurality of frequencies being orthogonal each other); and processor adapted to determine a measurement for each of the plurality of unique frequency orthogonal signals and each of the at least one additional frequency orthogonal signals in a signal received by each column receiver (see par 0053; discloses the control module 121 may control the supply of driving signals (or transmission signals or transmission channel signals) of the transmission module 123 and may analyze received signals (or sensor signals or receiving channel signals) which the receiving module 125 receives; see par 0059; discloses the receiving module 125 may simultaneously process driving signals by differentiating signals, for a transmission channel, using a unique code included in the received signal);

With respect to claim 10, Kim and modified by Bertrand and Han further discloses comprising a plurality of signal injection conductors interleaved between the row conductors and the column conductors (see Bertrand’s reference; par 0039; discloses circuit 34 may be electrically coupled to the projector electrodes 40 via pathway electrodes 44. There may be a unique pathway electrode 44 to each of the projector electrodes 40, or the pathway may be shared.).

With respect to claim 11, Kim and modified by Bertrand and Han further discloses comprising: manifold formed from the plurality of row conductors and the plurality of column conductors (see fig. 1; par 0024; discloses an electronic apparatus 100 according to the present exemplary embodiment may include a display device 110 for displaying an image and a touchscreen device (not illustrated in FIG. 1) formed integrally with the display device 110).


Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US Pub 2016/0202809) in view of Shim et al (US Pub 2016/0209944) and Yi et al (US Pub 2017/0160819).

With respect to claim 17, Tang discloses a touch sensor comprising: manifold having a plurality of row conductors and column conductors (see fig. 3; discloses touch panel 300 comprising row electrodes and column electrodes), the path of each of the plurality of row conductors and the path of each of the plurality of column conductors being oriented such that a touch event proximate to the manifold causes a change in coupling between at least one of the plurality of row conductors and at least one of the plurality of column conductors (see par 0021; discloses The calculating unit 306 converts the sensing signals s(1)'-s(j)' to determine components of the distinguishable signals f(1)-f(k) in the sensing signals s(1)'-s(j)', to decide corresponding touch sensing point signals P(1,1)'-P(j,k)' of the touch sensing points T(1,1)-T(j,k) , and then locates at least one touch point on the touch sensing points T(1,1)-T(j,k)), first drive signal circuitry adapted to transmit a first plurality of frequency orthogonal signals on each the plurality of row conductors, respectively, wherein each of the first plurality of frequency orthogonal signals are orthogonal to each other of the first plurality of frequency orthogonal signals see par 0021; discloses The signal generator 302 generates distinguishable signals f(1)-f(k) simultaneously coupled to the vertical transparent electrodes Tc(1)-Tc(k) according to a clock signal clk'. See par 0023; discloses the distinguishable signals f(1)-f(k) can be orthogonal signals which are orthogonal to each other or signals with other distinguishable characteristics; par 0028; discloses the distinguishable signals f(1)-f(k) can also be implemented by the orthogonal signals, and the touch points can be determined according to the orthogonality of the orthogonal signals. For example, signals with different frequencies that are not integer times of each other, can be easily decomposed, analyzed and recognized by the orthogonality.);.
Tang doesn’t expressly disclose a second drive signal circuitry adapted to conduct an additional orthogonal signal on at least one injection signal conductor;
In the same field of endeavor, Shim discloses a touch panel comprising signal circuitry adapted to conduct an additional orthogonal signal on at least one injection signal conductor (see fig. 4; layer 110; see par 0109; discloses The receiver 110'' may include a plurality of antenna loops and a plurality of electrodes; see par 0117; discloses the detector 120 may variously perform signal-processing on the received response signals. For example, the detector 120 may amplify each response signal using an amplifier. The detector 120 may perform signal processing for extracting only information within a preset frequency from the received response signal; see par 0014; discloses controller may identify respective objects of the plurality of objects based on a different frequency band corresponding to each of the plurality of objects);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Tang to include a layer of antenna loops with the touch electrodes and scan touch electrodes and antenna loops detecting the signal comprising different frequency bands as disclosed by Shim in order to achieve an input device that is capable of multiple different input objects such as passive and active stylus;
Tang as modified by Shim don’t expressly disclose the manifold having a surface adapted to conform to a surface of at least a portion of an object having a shape and a body of a user;
In the same field of endeavor, Yi discloses the manifold having a surface adapted to conform to a surface of at least a portion of an object having a shape and a body of a user; (see par 0107; discloses the body 300 may include the display 160 on the first surface 301. Thus, the display 160 may be a flexible display that may be curved, bent, or folded; par 0148; discloses when the wearable electronic device including the touch screen sensor having the touch panel and the display are integrally formed with each other; see fig. 2; discloses the device being worn on user’s wrist);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Tang as modified by Shim to use the touch sensing device as in input interface for a display device that is bendable and capable of being worn on a user’s wrist as disclosed Yi in order to allow user to easily provide input to the display device via the integrated touch panel of the wearable device;

Response to Arguments
Applicant's arguments filed with respect to claim 1, 6, 17 have been fully considered, however they are moot as they do not apply to new reference being used in current rejection.
 
ConclusionApplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624